CAUSE   NUMBER:        PD-1533&1534-15
                                         IN    THE


                          COURT   OF    CRIMINAL             APPEALS


                                      AUSTIN,          TEXAS




                                      JOHN     KIRBY


                                              V.


                                THE    STATE       OF    TEXAS




                    From Appeals No.               13-14-00691-CR,

                                  13-14-00692-CR
                                                                                          RECEIVED IN
                        Trial Cause No.            13-CR-1711-G,
                                                                                  COURT OF CRIMINAL APPEALS

                                      l^-CR-2951-G                                        NOV 24 2015
                                  Nueces County
                                                                                    ^beSAcosta. Clerk
               First Motion For Extention Of Time To File

                    Petition For Discretionary Review
                                                                                                        m
TO THE HONORABLE JUDGES OF THE COURT.,>OF CRIMINAL APPEALS: ^OURT OF CRIMINAL APPEALS
     Comes Now, John Kirby, Petitioner, and files this Motion for f-w/ 24 22'tJ
an extention of one hundred eighty (180)                       days in which to file,u„, A
                                                                                           *bel Acosta, Cierk
a Petition for Discretionary Review.                     In support of this motion,

appellant shows the Court the following:

                                              I.


     The   Petitioner   was   convicted       in       the   319th     District   Court   of

Nueces County,     Texas of the offense of Driving While Intoxicated

CDWI). in Cause No's 13-CR-1711-G and 14-CR-2951-G, styled State

of Texas vs. John Kirby. The Petitioner appealed to the Court

of Appeals,     13th District. The case was affirmed on September

1,   2015.                                         .

                                          IIJ
     The present deadline for filing the Petition for Discretionary



                                          /
was October I, 2015. The Petitioner has not requested any extention

prior to this request.

                                 Hi-


   Petitioner request for an extention is based upon the following

facts:   Petitioner was not informed of the decision of the Court

of Appeals in affirming his case until November 2, 2015, due

to Unit transfers. Since that time Petitioner has been attempting

to gain legal representation in the matter. His attorney on the

appeal, Travis Berry, has informed Petitioner that he will not

represent him on the Petition for Discretionary Review.

   Wherefore, Petitioner prays this Court grant this motion and

extend the deadline for filing The Petition for Discretionary

Review in Case No's.   13-CR-1711-G and 14-CR-2951-G to May 21),

2015.




                                                      Texas Department of
                                                      Criminal    Justice
                                                      Stevenson    Unit
                                                      TDCJ-ID #01968206
                                                      Cuero, Texas,77954

                         CERTIFICATE   OF   SERVICE


   I certify that a true and correct copy of the above and foregoing
First Motion for Extention of time to file a Petition for Discretionary
Review, has been forwarded by U.S. Mail, postage prepaid, first
class, to the Attorney for State, Mark Skurka, at 901 Leopard
Street, Room 206, Corpus Christi, Texas, 78401, and to the State
Prosecuting Attorney, P.O. Box 12405, Austin, Texas, 78711 on
this the I7th day of November, 2015.

                                                  VU^ Petitioner
   I, John Kirby, TDCJ #01968206, being presently incarcerated
in the Stevenson Unit of the Texas Department of Criminal Justice
in DeWitt County, Texas, verify and declare under penalty of
perjury that the foregoing statements are true and correct.
   Executed on this the 17th day of November^. 2015.


                                                      Jrihn Kirby
                                                      TDCJ   #01968206
                            November     17,   2015




13th Court of Appeals
Dorian   Ramirez,   Clerk
901 Leopard Street, Room 902
Corpus Christi, Texas,      78401-3606



Dear   Ms.   Ramirez,
   Enclosed please find •.my Motion for Extension of Time to File
Petition for Discretionary Reviev/. Please file this Motion and
bring it to the attention of the Court.
   Please date stamp a copy of this letter and return it to me
at my address shown below.
   I also request that you notify me of the Court's ruling on
my Motion.


                                                      Sincerely,



                                                      Jc/hn Kirby,       Defenaant
                                                      TDCJ   #01968206
                                                      Stevenson      Unit
                                                      1525   FM    766
                                                      Cuero,      Texas,    77954




                                                               iWAIVED
                                                                   /
John Kirby;,            ..
                                                                                -•CORPUS CI-1.-RISXI,
TDCJ #01968206 '•'•'/•••'•"
Stevenson       Unit
                                                                                   •ij'fso^.aaiB.-pH-
1*325   FM 766     '
Cuero,     Texas,      77954
                                                                   13th Court of Appeals
                                                                   Dorian Ramirez,         Clerk
                                                         901 Leopard Street,                Room 902
                                                  Corpus Christi,             Texas,         78401-3606
LEGAL    MAIL
                               ..•jm-i£.j,;wj •£ *i-.-itr.tt,Jh3            ,1iiiM11Irjl1il|1,lj)1ili,l),1ji|jii|ii1ll|1i|!i|ill,nii|i|ij,i